Citation Nr: 0011971
Decision Date: 05/01/00	Archive Date: 09/08/00

DOCKET NO. 97-23 996A              DATE MAY 01, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUE

1. Whether the veteran filed a timely substantive appeal to a
December 1992 rating action.

2. Entitlement to service connection for polyneuropathy secondary
to the service- connected residuals of a head injury.

3. Entitlement to an increased rating for organic brain syndrome
secondary to trauma, currently rated as 50 percent disabling.

4. Entitlement to an increase in the 10 percent rating assigned for
partial motor and partial complex seizures prior to June 26, 1997.

5. Entitlement to an increase in the 60 percent rating assigned for
partial motor and complex seizures from June 26, 1997.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active duty for training from April to August 1979
and active service from October 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in San Juan, Puerto Rico. A rating action
in April 1995 granted service connection for organic brain syndrome
and focal motor seizures secondary to head trauma and assigned a 50
percent evaluation for the organic brain syndrome and a 10 percent
rating for the focal motor seizures. A rating decision in October
1995 denied service connection for polyneuropathy.

A rating decision in September 1998 increased the evaluation for
the right partial motor and partial complex seizures from 10
percent to 60 percent, as of June 26, 1997, and also granted
entitlement to a total rating by reason of individual
unemployability from June 26, 1997. Accordingly, the Board will
adjudicate this issue as entitlement to an increase in the 10
percent rating prior to June 26, 1997, and entitlement to an
increase in the 60 percent rating from June 26, 1997.

2 -                                                               
  
The veteran and his spouse testified at a hearing at the RO in
January 1998. A transcript of that hearing is in the claims folder.

FINDINGS OF FACT

1. On April 4, 1994, the RO furnished the veteran with a statement
of the case regarding the issue of an increased rating for
residuals of a head injury; the veteran was given 60 days to submit
a substantive appeal. The VA Form 9 substantive appeal was not
received by the VA until August 1, 1994.

2. There is no medical evidence that the veteran's peripheral
neuropathy is etiologically related to the service-connected
residuals of a head injury, including organic brain syndrome and
the seizure disorder.

3. The veteran's organic brain syndrome results severe impairment
of social and industrial adaptability; and occupational and social
impairment, with deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood.

4. Prior to June 26, 1997, the veteran's partial motor and complex
seizure disorder was manifested by approximately two minor seizures
within a 6 month period, without any major seizures.

5. From June 26, 1997, the veteran's partial motor and complex
seizure disorder is manifested by less than 10 minor seizures a
week, and no more than 4-5 major seizures a year.

CONCLUSIONS OF LAW

1. A timely substantive appeal was not filed pertaining to the
issue of the propriety of the initial evaluation for the residuals
of a head injury, skull fracture. 38 U.S.C.A. 7105 (West 1991); 38
C.F.R. 20.200, 20.202, 20.302, 20.303 (1999).

3 -

2. The veteran has not submitted a well-grounded claim of
entitlement to service connection for peripheral neuropathy. 38
U.S.C.A. 1110, 5107(b) (West 1991).

3. The criteria for an evaluation of 70 percent, but no higher, for
organic brain syndrome secondary to trauma, have been met. 38
U.S.C.A.  1155, 5107 (West 1991); 38 C.F.R. 4.130 Diagnostic Code
9304 (1996- 1999).

4. The schedular criteria for an evaluation of 20 percent, but no
higher, for right partial motor and partial complex seizures, prior
to June 26, 1997, have been met. 38 U.S.C.A.  1155, 5107 (West
1991); 38 C.F.R. 4.124 Diagnostic Codes 8045-8911 (1997).

5. The schedular criteria for an evaluation in excess of 60 percent
for right partial motor and partial complex seizures, from June 26,
1997, have not been met. 38 U.S.C.A.  1155, 5107 (West 1991); 38
C.F.R. 4.124 Diagnostic Codes 8045-8911 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Timely VA 9.

An appeal to the Board is initiated by filing a notice of
disagreement. 38 U.S.C.A. 7105(a); 38 C.F.R. 20.200, 20.201. Then,
after a statement of the case is issued, the appeal is completed by
filing a substantive appeal. 38 U.S.C.A. 7105(a); 38 C.F.R. 20.200,
20.202. A substantive appeal can be set forth on a VA Form 9 or on
correspondence specifically identifying the issues appealed and
setting out specific arguments relating to the errors of fact or
law made by the agency of original jurisdiction (AOJ). 38 U.S.C.A.
7105 (d); 38 C.F.R. 20.202. To be considered timely, the
substantive appeal must be filed within 60 days from the date that
the AOJ mails the statement of the case to the appellant, within
the remainder of the one-year period from the date of mailing of

4 -

the notification of the determination being appealed, or within the
extended time limits prescribed pursuant to a timely filed request
for extension of time. 38 C.F.R. 20.302(b), 20.303. If the claimant
fails to file a substantive appeal in a timely manner, and fails to
timely request an extension of time, "he is statutorily barred from
appealing the RO decision." Roy v. Brown, 5 Vet. App. 554, 556
(1993). See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v.
Principi, 3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4
Vet. App. 9 (1993).

A rating action in December 1992 granted service connection for the
residuals of a head injury, skull fracture, and assigned a 10
percent rating effective October 9, 1991. The veteran was advised
of the grant by the RO in a letter dated February 3, 1993. In
January 1994, the veteran filed a notice of disagreement with the
above rating action. In a letter dated March 21, 1994, the veteran
was advised that his requested personal hearing was set for May 5,
1994. This hearing was subsequently postponed. On April 5, 1994,
the veteran was notified in a letter, furnished with the Statement
of the Case on the issue of entitlement to an increase for the
residuals of the head injury, of the denial of his claim. In the
letter, he was advised "DO NOT DELAY FILING YOUR 'SUBSTANTIVE
APPEAL' IF YOU REQUEST A HEARING BEFORE REGIONAL OFFICE PERSONNEL".
He was further advised that if the RO did not hear from him in 60
days, the RO would assume he did not intend to complete his appeal.
He was also advised what he should do if he required more time.

In a letter dated May 16, 1994, the veteran was advised that his
requested hearing was scheduled for July 14, 1994. This hearing was
again canceled by the veteran. In a statement received on August 1,
1994, the veteran requested an extension of time in order to submit
pertinent evidence. On August 18, 1994, the veteran submitted a VA
Form 9, with additional medical evidence.

The veteran has contended that the RO letter of March 14, 1994,
merely indicated that it was preferable to submit additional
evidence within 60 days but that he had up to one year from the
date of this letter to submit evidence before his claim was closed.
He claimed his first hearing was scheduled for May 5, 1994, but
that his private physician had a court date, and requested the
hearing be rescheduled. His

5 -                                                               
  
wife called and another hearing was rescheduled for July 14, 1994.
He understood this hearing was part of his appeal. Because his
private physician could not attend this hearing, his wife requested
an evaluation from the physician to submit because his schedule and
the hearing board schedule would never coincide. When his wife had
the medical evidence completed, she took the veteran to his
representative, who submitted the evidence on August 18, 1994.

Under the cited regulations, the veteran had 60 days from April 5,
1994, to submit his substantive appeal. The letter of March 14,
1994, merely advised him of the date of the hearing and made no
mention of when he had to file his substantive appeal. The letter
of April 5, 1994, furnished with the statement of the case, clearly
indicted that he must file a substantive appeal even if he
requested a hearing. Also, he was advised that the RO would assume
that he did not intend to complete his appeal if the RO did not
hear from the veteran within 60 days. There was no indication in
this letter that he had one year to submit his substantive appeal.
Furthermore, the veteran's request for an extension of time was not
received until August 1, 1994, long after the expiration of the 60
day period. A request for an extension must be made prior to the
expiration of the time limit for filing the substantive appeal
under 38 C.F.R. 20.303 (1999). Therefore, because no substantive
appeal was filed within the 60 day period following the issuance of
the statement of the case, the rating decision is final.

II. Polyneuropathy.

The law provides that service connection may be granted for
disability resulting from disease or injury that was incurred in or
aggravated by a veteran's active service. 38 U.S.C.A. 1110. A
disease or disorder which is caused by a service- connected
disability is considered part of that service-connected disability,
and may therefore also be service- connected. 38 C.F.R. 3.3 10(a).
The U.S. Court of Appeals for Veterans Claims (Court) has also held
that additional disability resulting from aggravation of a non-
service-connected disorder by a service- connected disorder may be
compensated. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
Aggravation may not be conceded unless all the evidence of record
pertaining to the manifestations of the disorder claimed to have
been aggravated

- 6 -                                                             
   
reflects that the disorder underwent an increase in severity. 38
U.S.C.A. 1153; 38 C.F.R. 3.306.

The preliminary requirement for establishing entitlement to any
benefit authorized for veterans is that a claimant submit evidence
that the claim is well grounded. 38 U.S.C.A. 5107(a); Epps v.
Gober, 126 F.3d 1464 (Fed. Cir. 1998). In order to establish a
well-grounded, or plausible claim, the veteran is required. to
submit medical evidence of a nexus between an in-service disease or
injury and the current disability. Epps, 126 F.3d at 1468. Where
the determinative issue involves medical causation, competent
medical evidence to the effect that the claim is plausible is
required. Id. In this case, the veteran has not submitted any
medical evidence that his claim is plausible.

The only medical evidence of record concerning cause of the
peripheral neuropathy are reports of a VA neurologist. In May 1995,
the neurologist reviewed the report of an examination he performed
in April 1994. He stated that in his opinion, the veteran's
polyneuropathy was not etiologically or causally related to the
service- connected residuals of head trauma or the medications he
was taking at present: Xanax, Tegretol, or Benadryl. In February
1998, the same neurologist reported, following another examination,
that the peripheral neuropathy was riot related to the status post
head trauma with left frontal and right parietal lobe areas of
encephalomalacia, the organic brain syndrome, or the right partial
motor and partial complex seizures with secondary generalization.

The veteran has contended that a VA specialist advised him that the
peripheral neuropathy was caused by the service connected head
trauma. However, he has not submitted any medical evidence to
support this contention.

In addition, there is no medical evidence that the veteran's
service-connected residuals of the head trauma, including the
organic brain syndrome and seizure disorder are aggravating, that
is, increasing the severity of the veteran's peripheral neuropathy.
The Court has indicated that a lay person's contentions,
unsupported by medical evidence, cannot establish a well-grounded
claim for secondary service

7 -

connection, such as on the basis of aggravation. Routen v. Brown,
10 Vet. App. 183, 186 (1997), aff'd, Routen v. West, 142 F.3d 1434
(Fed. Cir. 1998).

In the absence of medical evidence establishing the possibility of
a nexus between and the veteran's current peripheral neuropathy,
and in the absence of evidence that any service-connected
disability has increased the severity of the peripheral neuropathy,
the claim is not well grounded and must be denied.

III. Organic brain syndrome and seizure disorder.

In regard to the claims for increased evaluations for the organic
brain syndrome and the seizure disorder, the Board observes that a
claim that a service-connected condition has become more severe is
well grounded when the claimant asserts that a higher rating is
justified due to an increase in severity. See Caffrey v. Brown, 6
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629,
631-32 (1992).

Once a claimant has presented a well grounded claim, the VA has a
duty to assist the claimant in developing facts that are pertinent
to the claim. See 38 U.S.C.A. 5107(a) (West 1991). The Board finds
that all relevant facts have been properly developed, and that all
evidence necessary for an equitable resolution of the issues on
appeal has been obtained. The evidence includes multiple VA
examinations and the veteran has been afforded a personal hearing.
The Board is also satisfied that all relevant facts have been
properly developed and that no further assistance to the veteran is
required in order to comply with the VA's duty to assist him in
developing the facts pertinent to his claims under 38 U.S.C.A.
5107(a) (West 1991).

On a VA mental examination in September 1992, a history of alcohol
and drug abuse was noted. The veteran complained of panic attacks
and that he heard voices. The examiner reported that he described
auditory hallucinations with no specific content. After a review of
the psychological examination, the Axis I diagnosis was substance
use disorder.

8 -

On a general medical examination in September 1992, it was noted
that the veteran was hospitalized following a motorcycle accident
during service, with loss of consciousness for three days.

A report of private psychiatric evaluation was received in August
1994. He had evaluated the veteran from 1987 to June 1994.
Psychological testing had been performed in December 1993 and
January 1994. The psychiatrist reported that a diagnosis was rather
difficult. Axis I anxiety and depression were obvious and constant.
They were secondary to cerebral contusion with well documented post
traumatic encephalomalacia in the left frontal lobe anteromedially
and the right temporal lobe inferiority. He thought it highly
probable the veteran had psychomotor epilepsy.

The veteran underwent VA hospitalization from November to December
1994. It was reported that one year ago he had developed
involuntary neck and arm movements and also incoordination and
imbalance. A psychomotor epilepsy was considered. During
hospitalization, he referred to two episodes of seizures and his
medication was increased. He had no more seizures during the
hospitalization. Discharge diagnoses were: head trauma with left
frontal and right parietal lobe post contusion area of
encephalomalacia; organic brain syndrome, personality disorder;
right focal motor seizure with generalization; lower extremity
polyneuropathy.

The veteran underwent a VA examination for diseases/injuries of the
brain in November 1994. He stated that after the motorcycle
accident he started to have headaches. Eight to twelve months later
he started to have auditory and visual hallucinations. He also
described severe anxiety and 'panic attacks". He complained of a
lack of control of the neck and upper extremities, which he
described as involuntary movements. His wife described episodes of
head tremors lasting from seconds to minutes accompanied by a
sensation of paralysis in the upper extremities. He indicated these
were partially controlled by Tegretol and Xanax. He claimed these
incidents had been more frequent during the last three days. The
veteran denied loss of consciousness during these episodes. There
was no aphasia or agnosia noted or and cranial nerve impairment. He
had a negative Romberg and tandem walk. There was no dysmetria or
dyssynergia. The motor

9 -                                                               
  
system and sensory systems were normal. Deep tendon reflexes were
symmetric with no pathologic reflexes. The diagnoses were: status
post head trauma with left frontal and right parietal lobe areas of
encephalomalacia; organic brain syndrome; right partial motor and
partial complex seizures with secondary generalization;
polyneuropathy by electrodiagnostic studies.

A VA neuropsychological report in January 1995 discloses that the
veteran had complaints of frequent headaches, loss of balance,
numbness, and hand tremors. He had problems understanding what
people told him, finding words to express himself, reading
difficulties, problems managing money, confusion, disorientation
when he woke up, memory problems, personality changes, and
depression. His spouse reported that he did not think for himself
and that he was unable to babysat or travel alone. On psychological
testing, mild cognitive impairment was noted, particularly on tests
which checked memory and complex reasoning. Significant emotional
disturbance seemed present. An inability to properly foresee
consequences of actions, to plan ahead, and even to organize daily
activities was inferred. Orientation was generally adequate and his
lexic skills were adequate in two trials and inadequate in a third.
Remote memory showed no gross abnormalities. His immediate verbal
recall was low normal. His auditory verbal learning was normal.
Borderline to mild visual recall difficulties seemed present.

The diagnostic impression was dementia due to head trauma, mild,
with impairment of recent memory and executive functions (planning,
organizing and sequencing) and behavioral disturbance. The
Assessment of Global Functioning (GAF) was 40, indicative of major
impairment. The examiner reported that very serious limitations or
total disability for regular employment was inferred. The veteran
could possibly perform simple and routine work under strict
supervision and protected conditions. Very serious social
limitations were inferred. The veteran also presented a history of
alcohol and substance abuse and suffered from epilepsy. The
examiner stated that the capacity to handle funds did not seem to
be present. He thought guardianship was probably needed.
Psychiatric consultation and neurological monitoring were:
desirable.

- 10-

A rating action in April 1995 noted that prior to August 18, 1994,
there were only subjective complaints associated with the veteran's
head injury. Based on additional medical evidence received on
August 18, 1994 which disclosed neurological disabilities, organic
brain syndrome and focal motor seizures, the evaluation under
Diagnostic Code 8405 was terminated as of August 17, 1994. As of
August 18, 1994, a 50 percent rating was assigned under Diagnostic
Code 9304 for organic brain syndrome due to trauma. In addition, a
10 percent rating was assigned for focal motor seizures due to
residuals of head injury under Diagnostic codes 8045-8911.

VA outpatient records disclose the veteran was seen from February
1995 to July 1997 with complaints concerning seizures. On June 26,
1997, he reported one to two minor seizures per day with sudden
jerks movements of the body, sometimes with loss of consciousness.

The veteran and his spouse testified at a hearing at the RO in
January 1998. The veteran testified that he had major seizures
where he fell on the floor and had distorted movements of his body
about four to five times a year. He had psychomotor seizures four
to five times a week. His spouse stated that her husband had more
frequent mood swings and was depressed with frequent crying spells.
He felt isolated and was always paranoid. He was not good with
people and he had memory problems. He had a problem speaking. With
regard to epilepsy attacks, she described major severe attacks
which lasted up to 3 hours. After these attacks the veteran was
weak and stiff. She also reported minor seizures in which there was
no loss of consciousness, in which his head jerked, and his arms
and legs moved in different directions. She claimed these occurred
almost daily.

Several lay statements, dated in January 1998, were submitted at
the time of the hearing. The veteran's father reported that the
veteran's physical and mental condition had deteriorated to extent
that the veteran's mother had to take care of him as a nurse on a
daily basis. His motor and mental condition was far from normal. He
was unable to drive a car and perform the chores of a regular head
of the family. His current condition was unpredictable in regard to
when he could have a convulsion. Neighbors reported that he was
unable to perform the household

- 11 - 

chores and that on many occasions he was confined to his bedroom.
Another neighbor reported that he rarely saw him lucid.

The veteran underwent a VA epilepsy and narcolepsy examination in
February 1998. The examiner noted that he had previously examined
the veteran in November 1994. He was in follow-up at the neurology
clinic with the diagnosis of partial complex seizures, secondary
generalization. He was taking several medications. His last seizure
was the day before the examination, with another one the day
before. Yesterday, he was sitting in a chair and started with
involuntary movements of his neck, followed by involuntary
movements of the arms and legs. Even though he was conscious, he
was unable to talk. This seizure lasted 15-20 minutes. Even though
he did not lose consciousness, he was unable to control what was
going on. His wife maintained that at times he has no awareness of
what is going on. They claimed 3 seizures a week, with one of them
with loss of consciousness. His wife also referred to short lasting
episodes of tremors or involuntary movements of the extremities 4-5
times per day. He claimed that after the bigger ones, he had a
postictal period of confusion, tiredness, and body pains. He
usually felt unwell due to his frequent episodes and postictal
episodes.

On examination, there was no aphasia and no impairment of the
cranial nerves. The veteran was able to make a few steps during the
examination unassisted, but showed some instability. He was able to
stand on his toes, heels, and squat. Romberg was negative and he
had no dysmetria as such. The examiner was unable to evaluate for
objective muscular weakness due to diminished muscular effort. The
sensory evaluation revealed diminished vibration distally. Deep
tendon reflexes were symmetric with ankle jerks somewhat demitted.
The diagnoses were; status post head trauma with left frontal and
right parietal lobes area of encephalomeric; organic brain
syndrome; right partial motor and partial complex seizures with
secondary generalization.

On a VA mental disorders examination in February 1998 the veteran
reported that due to his condition, he was having more anxiety
attacks and his memory was worse. He complained of mood swings and
depression. He forgot what he had said or what he had to do. Due to
all the medications he had to take, he had to stay all

- 12 -

day at home. He denied the use of alcohol or drugs for seven years.
He was described as clean, adequately dressed and groomed. He was
alert and oriented times three. His mood was anxious and. his
affect was constricted. His attention was good. His concentration
and memory were fair. He exhibited good impulse control. The Axis
I diagnosis was organic brain syndrome secondary to head trauma;
polydrug dependence, in remission. The current GAF was 50.

A VA Social And Industrial Survey was performed in March 1998. The
veteran's main complaint was that he had frequent seizures, both
petite and grand mal, with most of them petite. Afterwards, he got
exhausted and had to rest. He also had anxiety and panic attacks.
He was irritable and could not tolerate noise. He stayed mainly at
home and seldom socialized. If he did not take his medication, he
would have convulsions. His mother spent the day with him. His
neighbors reported that he had seizures and that his spouse took
care of the house.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a
law or regulation changes after the claim has been filed or
reopened before administrative or judicial review has been
concluded, the version most favorable to the veteran applies unless
Congress provided otherwise or permitted the VA Secretary to do
otherwise and the Secretary did so.

The veterans organic brain syndrome is evaluated under Diagnostic
code 9304. Effective November 7, 1996, VA has revised the criteria
for diagnosing and evaluating psychiatric disabilities. 61 Fed.
Reg. 52,695 (1996). On and after that date, all diagnoses of mental
disorders for VA purposes must conform to the fourth edition of the
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 61
Fed Reg. 52,700 (1996) (codified at 38 C.F.R. 4.125). The new
criteria for evaluating service-connected delirium, dementia,
amnestic and other cognitive disorders, including the veteran's
service-connected organic brain syndrome due to trauma are codified
at newly designated 38 C.F.R. 4.130. 61 Fed. Reg. 52,700-1 (1997).

VA's Schedule for Rating Disabilities in effect prior to November
7, 1996 provides that the evaluation of organic mental disorders,
including organic brain syndrome or

- 13 -

dementia due to head trauma, is based upon a General Rating Formula
for Organic Mental Disorders codified under 38 C.F.R. Part 4,
4.132. Under those criteria, a 50 percent evaluation for organic
brain syndrome due to head trauma, is warranted where impairment of
intellectual functions, orientation, memory, and judgment, and
lability and shallowness of affect is of such extent, severity,
depth and persistence is such as to produce considerable impairment
of social and industrial adaptability. A 70 percent evaluation is
warranted for dementia due to head trauma where impairment of
intellectual functions, orientation, memory, and judgment, and
lability and shallowness of affect is of such extent, severity,
depth and persistence as to produce severe impairment of social and
industrial adaptability. A 100 percent evaluation is warranted for
dementia due to head trauma where impairment of intellectual
functions, orientation, memory, and judgment, and lability and
shallowness of affect is of such extent, severity, depth and
persistence as to produce total social and industrial
inadaptability. 38 C.F.R. Part 4, 4.132, Diagnostic Code 9304 (in
effect prior to November 7, 1996).

Effective on and after November 7, 1996, dementia and amnestic and
other cognitive disorders, including organic brain syndrome or
dementia due to head trauma, are now assigned disability ratings
based on a General Rating Formula for Mental Disorders set out at
38 C.F.R. Part 4, 4.130 (1999). That formula provides that
occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self- care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild
memory loss (such as forgetting names, directions, recent events)
wi[Il be rated as 30 percent disabling. Occupational and social
impairment with reduced reliability and productivity due to such
symptoms as: flattened affect; circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short. and long-
term memory (e.g., retention of only highly learned material,
forgetting to complete tasks); impaired judgment; impaired abstract
thinking; disturbances of motivation and mood; difficulty in
establishing and maintaining effective work and social
relationships will be rated as 50 percent disabling.

- 14 -

Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking,
or mood, due to symptoms such as: suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a work-like setting); and inability to establish and maintain
effective relationships will be rated as 70 percent disabling.
Total occupational and social impairment, due to such symptoms as:
gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name will
be rated as 100 percent disabling. 38 C.F.R. Part 4, 4.130,
Diagnostic Code 9304 (1999).

The Global Assessment of Functioning (GAF) Scale of 50 contemplates
serious symptoms (for example, suicidal ideation, severe
obsessional rituals, frequent shoplifting) or any serious
impairment in social, occupational or school functioning (for
example, no friends, unable to keep a job). A GAF of 40
contemplates some impairment in reality testing or communication
(for example, speech is at times illogical, obscure or irrelevant)
or major impairment in several areas, such as work or school,
family relations, judgment, thinking, or mood (for example,
depressed and avoids, neglects family, and is unable to work).

A recent General Counsel Opinion, VAOPGCPREC 3-2000 (2000),
stresses that under 38 U.S.C.A. 5110(g), VA may award an increased
rating based on a liberalizing amendment no earlier than the
effective date of the amendment. Therefore, in this case, the new
criteria could not be applied earlier than November 6, 1996. The
General Counsel's opinion notes that it is certainly possible that
a claimant may be entitled to an increased rating prior to and
independent of an intervening change to the rating schedule under
then -existing rating criteria. This

- 15 -

opinion does not rule out applying the old criteria after the
effective date of the new regulations, if it is more favorable to
the veteran. In this case, the Board has determined that neither
the old not the new criteria are more favorable to the veteran,
based on the demonstrated symptomatology. The Board has applied
both criteria, and determined that a 70 percent rating, but no
higher than that, is warranted.

The November 1995 VA psychological evaluation showed mild cognitive
impairment, emotional disturbance, inability to properly foresee
consequences of actions, to plan ahead, organize daily activities
was inferred. On the other hand, orientation was generally
adequate, remote memory was normal, immediate verbal recall was low
to normal, auditory verbal learning was normal, and only borderline
to mild visual recall difficulties seemed present. It was concluded
that the veteran had impairment of recent memory and executive
functions (planning, organizing and sequencing) and behavioral
disturbance; that very serious limitations or total disability for
regular employment was inferred; that he could possibly perform
simple and routine work under strict supervision and protected
conditions; and that very serious social limitations were inferred.
The GAF score assigned contemplated major impairment in several
areas such as work, family relations judgment, thinking or mood.
The GAF score assigned following VA examination in February 1998
contemplated serious impairment in social and occupational
functioning, and, again, the veteran was oriented, his attention
was fair, and his concentration and memory were fair.

This evidence established severe social and industrial
inadaptability, as well as occupational and social impairment, with
deficiencies in most areas, such as work, school, family relations,
judgment, thinking, or mood. It does not, however, establish
impairment of intellectual functions, orientation, memory, and
judgment, and lability and shallowness of affect is of such extent,
severity, depth and persistence as to produce total social and
industrial inadaptability. It also does not establish total
occupational and social impairment due to such symptoms as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including

- 16 -

maintenance of minimal personal hygiene); disorientation to time or
place; memory loss for names of close relatives, own occupation, or
own name. Accordingly, the veteran is entitled to a 70 percent
rating, but no higher, for the organic brain syndrome.

The veteran's seizure disorder has been evaluated under Diagnostic
Codes 8045- 8911. Under 38 C.F.R. 4.124a, DC 8045, brain disease
due to trauma, purely neurological disabilities, such as
hemiplegia, epileptiform seizures, facial nerve paralysis, etc.,
following trauma to the brain, will be rated under the diagnostic
codes specifically dealing with such disabilities, with citation of
a hyphenated diagnostic code (e.g. 8045- 8207). In this case,
Diagnostic Code 8911 provides that epilepsy, petit mal, is to be
rated under the general rating formula for minor seizures. A minor
seizure, rated under Code 8911, consists of a brief interruption in
consciousness or conscious control associated with staring or
rhythmic blinking of the eyes or nodding of the head ("pure" petit
mal), or sudden jerking movements of the arms, trunk, or head
(myoclonic type) or sudden loss of postural control (akinetic
type). In the presence of major and minor seizures, the rating
shall be for the predominating type.

Under the general rating formula for major and/or minor epileptic
seizures, a 100 percent evaluation is warranted when the veteran's
disability results in an average of at least one major seizure per
month over the last year. An 80 percent evaluation is warranted for
at least one major seizure in three months over the last year, or
more than ten minor seizures weekly. A 60 percent evaluation is
warranted for an average of at least one major seizure in four
months over the last year, or nine to ten minor seizures per week.
Epilepsy manifested by at least 1 major seizure in the last 6
months or 2 in the last year; or averaging at least 5 to 8 minor
seizures weekly, is evaluated as 40 percent disabling. Evidence of
at least 1 major seizure in the last 2 years; or at least 2 minor
seizures in the last 6 months, is required for a 20 percent
evaluation. A confirmed diagnosis of epilepsy with a history of
seizures, is evaluated as 10 percent disabling. When continuous
medication is shown necessary for the control of epilepsy, the
minimum evaluation will be 10 percent. This rating will not be
combined with any other rating for epilepsy.

17 -

With regard to the issue of entitlement to an increase in the 10
percent rating assigned prior to June 26, 1997, the Board notes
that on the November 1994 VA examination, the veteran reported he
had tremors, partially controlled by medication, which lasted from
seconds to minutes with no loss of consciousness. During the VA
hospitalization from November to December 1994, he claimed two
episodes of seizures, but after a medication change, no more
seizures were reported. There is no evidence of any major seizures
during this period. As indicated above, a 20 percent evaluation
contemplates at least 2 minor seizures in the last 6 months. Based
on the above evidence, the Board finds that a 20 percent rating,
but no higher, is warranted during the period prior to June 26,
1997. The record does not demonstrate evidence of at least 5 to 8
minor seizures weekly, necessary for a 40 percent rating.

With regard to an increase in the 60 percent rating from June 26,
1997, the veteran testified at the hearing that he had 4-5 major
seizures a year and psychomotor seizures 4-5 times a week. His wife
claimed these minor seizures occurred almost daily. In the Social
and Industrial Survey, he again reported most of his seizures were
petite. Also, he admitted that he would have convulsions when he
did not take his medication. On the VA examination, they claimed
three seizures a week, as well as short lasting episodes of tremors
or involuntary movements of the extremities 4-5 times per day. It
is apparent that during the period from June 26, 1997, minor
seizures are again the predominate type. As indicated above, an 80
percent rating contemplates more than ten minor seizures weekly.
However, based on the evidence of record, it does not appear the
veteran has more than 10 minor seizures a week. Therefore, he is
not entitled to an increase in the 60 percent rating assigned for
seizures from June 26, 1997.

(CONTINUED ON NEXT PAGE)

- 18 -

ORDER

The veteran did not perfect an appeal to a rating decision of
December 1992; the claim is denied.

Service connection for polyneuropathy secondary to the service-
connected residuals of the head injury is denied.

Entitlement to a 20 percent rating for partial motor and partial
complex seizures prior to June 26. 1997 is granted; subject to the
law and regulations controlling monetary awards.

Entitlement to an increase in the 60 percent rating assigned for
partial motor and partial complex seizures from June 26, 1997 is
denied.

Entitlement to a 70 percent rating for organic brain syndrome is
granted, subject to the laws and regulations controlling monetary
awards.

NANCY I. PHILLIPS 
Member, Board of Veterans' Appeals

19 -

